Exhibit 99.1 Customers Bank SM 1015 Penn Avenue Wyomissing, PA 19610 Contacts: Jay Sidhu, Chairman & CEO 610-935-8693 Richard Ehst, President & COO 610-917-3263 Investor Contact: James D. Hogan, CFO 484-359-7113 CUSTOMERS BANCORP ANNOUNCES STRONG OPERATING RESULTS FOR YEAR END 2012 Wyomissing, PA – January 31, 2013 – Customers Bancorp, Inc. (CUUU) today reported record net income of $7,566,000 or $.40 per diluted share for the fourth quarter of 2012.For the year 2012, net income was $23,818,000 or $1.73 per diluted share.Highlights for the fourth quarter 2012 included: · Net income increased 137.8% over the same quarter in 2011. · Diluted EPS increased 48.1% over the same quarter in 2011. · Net income for the full year of 2012 increased 496.9% over the full year of 2011, diluted EPS in 2012 was up343.6% over 2011. · ROA was 1.06% for the fourth quarter of 2012 versus 0.66% for the fourth quarter of 2011.ROE was 11.32% in the fourth quarter of 2012 versus 8.47% in the fourth quarter 2011. · For the full year of 2012, ROA was 1.02% and ROE was 12.69%. · Capital ratios remained strong with Tier 1 Leverage of 9.31% and Total Risk Based Capital1 of 11.65% at December 31, 2012. · Asset quality remained strong.NPA’s in originated portfolio were only $22.3million or 0.79% of average assets at December 31, 2012. · The Provision for Loan Losses was $16.3million for the full year of 2012 versus $9.5million for the full year of2011. Jay Sidhu, Chairman and CEO of Customers Bancorp, Inc., stated “2012 was a remarkable year for the bank.We are pleased with our performance both in terms of income, loan and deposit growth, capital ratios, and asset quality.During 2012, net loans, including loans held for sale, grew from $1.501billion at December 31, 2011 to $2.739billion at December 31, 2012 an 82.48% growth rate.Total deposits at December 31, 2011 were $1.583billion compared to $2.441billion at the end of 2012, a 54.20% growth rate.Net income for the year was $23.8million with diluted EPS of $1.73, compared to net income of $4.0million and EPS of $.39 for the year 2011.We continued to build out our infrastructure to provide state of the art banking services to both our retail and business customers.Despite a sluggish economy, we look forward to 2013 with confidence in our ability to profitably deliver quality banking services to our customers”. 1 Total Risk Based Capital at December 31, 2012 is estimated. James Hogan, Executive Vice President and CFO, reported “Our fourth quarter earnings included continued strong warehouse lending and other lending activity, which contributed to our revenue growth.We saw very good growth in multifamily and CRE lending and we expect to continue growing these lines of business.Commercial and Industrial lending was also strong in the fourth quarter of 2012 and we plan to expand this line of business in 2013”. In addition, Mr. Sidhu continued, “I want to thank our 255 dedicated and enthusiastic team members for their hard work and efforts to assist our customers in reaching their financial goals.I am so proud to be associated with such an exceptional group of people and together we will work hard to benefit our customers, communities and shareholders”. EARNINGS SUMMARY (dollars in thousands, except per-share data) YTD YTD Percent Change 4Q 2012 3Q 2012 4Q 2011 Percent Change 4Q12 vs 4Q11 Net income attributable to common shareholders $ $ % $ $ $ % Diluted earnings per share $ $ % $ $ $ % Return on average assets (%) % Return on average common equity (%) % Net interest margin (%) % Efficiency ratio (%) % Book value per common share (period-end) $ $ % $ $ $ % Net Income Net income available to common shareholders for Customers Bancorp, Inc. was $7.6million for the fourth quarter of 2012, 137.8% higher than the $3.2million for the fourth quarter of 2011 and 14.0% higher than the $6.6million for the third quarter of 2012. Diluted earnings of $.40per share for the fourth quarter of 2012 were 48.1% higher than the $.27 per share for the fourth quarter of 2011. Return on average assets and return on average common equity were 1.06% and 11.32%, respectively, for the fourth quarter of 2012, compared with 0.66% and 8.47%, respectively, for the fourth quarter of 2011. Page 2 of 7 Growth in total net revenue was driven by increases in net interest income and non-interest income. During the third quarter of 2012, the Company recorded an adjustment to net income of $900,000, net of tax, due to conversion to a new software system for purchased credit-impaired (“PCI”) loans that was accounted for as a change in accounting estimate. Included in the adjustment was an increase to net revenues of $8.9million, offset by increases to provision for loan losses of $7.5million, and income tax expense of $500,000. Excluding these third quarter adjustments, net income on a linked quarter basis increased by 31.9%. Net income available to common shareholders increased by 496.9% to $23.8million for the twelve months ended December 31, 2012 from $4.0million for the twelve months ended December 31, 2011. The increase in net income on a year-over-year basis was primarily the result of growth in total net revenue, driven by increases in net interest income and non-interest income, in addition to our acquisition of Berkshire Bancorp in the third quarter of 2011. Loan Growth Total loans increased by $488.5million during the fourth quarter of 2012 to $2.7billion at December 31, 2012, compared to $2.3billion at September 30, 2012, and $1.5billion at December 31, 2011. Originated loan growth of $502.7million in the fourth quarter of 2012 was primarily attributable to growth in warehouse lending of $252.0million,commercial loans of $100.0million, and multi-family loans of $152.6million. Deposit Growth Total deposits were $2.4billion at December 31, 2012, which was 3.9% or $92.6million higher than deposits at September 30, 2012, and 54.2%, or $857.6million higher than deposits of $1.6billion at December 31, 2011. The average cost of deposits fell 10 basis points and 43 basis points, from the third quarter of 2012 and the fourth quarter of 2011, respectively. Asset Quality Total non-performing assets in the originated loan portfolio fell by $257,000 from September 30, 2012 to $22.3million at December 31, 2012.Other real estate owned in the originated portfolio increased about $620,000 during the fourth quarter to $2.2million at December 31, 2012 compared to $1.6million at September 30, 2012. Total non-performing assets in the covered portfolio decreased by $5.0million to $53.3million at December 31, 2012 from $58.3million at September 30, 2012. The provision for loan losses for the fourth quarter was $1.6million, a decrease of $8.5million from the third quarter of 2012, of which $7.5million is related to the third quarter change in accounting estimate adjustment for PCI loans. The provision for loan losses increased to $16.3million for the twelve months ended December 31, 2012 from $9.5million for the same period in 2011.The year over year increase is primarily related to the increase in the loan portfolio as well as the change in accounting estimate for PCI loans. New originations continue to perform very well with almost no delinquencies. Page 3 of 7 Net Interest Income Net interest income was $21.7million for the fourth quarter of 2012, 54.6% higher than the $14.0million for the fourth quarter of 2011.The increase of $7.7million was primarily the result of growth in the loan portfolio, partially offset by a decrease in interest from investment securities due to a sale of $257.6million of available-for-sale securities in the second quarter of 2012. During the fourth quarter of 2012, net interest income decreased by $890,000 from $22.6million for the third quarter of 2012.Excluding the third quarter adjustment of $4.5million to net interest income for the change in accounting estimate for PCI loans, net interest income on a linked quarter basis increased due to growth in the loan portfolio. Net interest income was $71.8million for the twelve months ended December 31, 2012, an increase of $33.0million, or 85.1%, from $38.8million for the same period in 2011. Growth in warehouse lending of $20.1million, commercial real estate of $9.2million, multi-family loans of $5.8million, and commercial & industrial loans of $1.8million were the primary drivers of this increase, partially offset by a decrease of $7.5million in interest from investment securities and a decrease of $785,000 in interest expense on deposits. Non-Interest Income Non-interest income for the twelve months ended December 31, 2012 increased $17.8million, or 132.6%, to $31.2million, from $13.4million for the same period in 2011. The increase was primarily from increased mortgage warehouse lending fees, indemnification fees, and other fees related to the third quarter change in accounting estimate adjustments for PCI loans. Non-interest income for the fourth quarter of 2012 was $4.5million, a decrease of $5.3million from the third quarter of 2012, of which $4.5million is related to the third quarter change in accounting estimate adjustment for PCI loans, and an increase of $138,000 over the $4.3million of non-interest income in the fourth quarter of 2011. Non-Interest Expense Non-interest expense for the twelve months ended December 31, 2012 increased $13.8million, or 37.3%, to $50.7million, from $36.9million for the same period in 2011. The increase was primarily driven by higher costs for staffing and technology infrastructure needed to support the strong loan growth, along with absorbing costs related to the Berkshire acquisition in September 2011 and expenses related to our capital raise and public offering. Page 4 of 7 BALANCE SHEET HIGHLIGHTS (dollars in thousands) 4Q 2012 3Q 2012 4Q 2011 Percent Change 4Q12 vs 3Q12 Percent Change 4Q12 vs 4Q11 Cash and cash equivalents $ $ $ % % Investment securities -1.2
